DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with John J. Bruckner (Reg. No. 35,816) on August 17, 2021.

The application has been amended as follows:
1.	(Currently amended) A computer-implement method of identifying surfaces within a discretized mesh model, the method comprising:
identifying, by a number of processors, a number of faces in the mesh model;
constructing, by the number of processors, an adjacency graph of connections between	the faces;
assigning, by the number of processors, a value to each connection in the adjacency graph according to a metric of similarity between incident faces of the connection;
removing from the adjacency graph, by the number of processors, connections with a metric of similarity value that satisfies a prescribed policy of elimination;
determining, by the number of processors, a number of strongly connected components in the mesh model from remaining connections in the adjacency graph;
constructing a temporary incident map;

for each undirected edge of a face, determining if other faces share the undirected edge;
if another face shares the undirected edge, mapping the undirected edge to the other face in the temporary incident map; and
discarding the temporary incident map after all edges of all faces in the mesh model have been iterated.
…
12.	(Currently Amended) A system for identifying surfaces within a discretized mesh model, the system comprising:
a bus system;
a storage device connected to the bus system, wherein the storage device stores program instructions; and
a number of processors connected to the bus system, wherein the number of processors execute the program instructions to:
identify a number of faces in the mesh model;
construct an adjacency graph of connections between the faces;
assign a value to each connection in the adjacency graph according to a metric of similarity between incident faces of the connection;
remove from the adjacency graph connections with a metric of similarity value that satisfies a prescribed policy of elimination; 
determine a number of strongly connected components in the mesh model from remaining connections in the adjacency graph;
construct a temporary incident map;
map each undirected edge of each face to the temporary incident map;
for each undirected edge of a face, determine if other faces share the undirected

discard the temporary incident map after all edges of all faces in the mesh model have been iterated.
….


23.	(Currently Amended) A computer program product for identifying surfaces within a discretized mesh model, the computer program product comprising:
a non-transient computer readable storage medium having program instructions embodied therewith, the program instructions executable by a number of processors to cause a number of computers to perform the steps of:
identifying a number of faces in the mesh model;
constructing an adjacency graph of connections between the faces;
assigning a value to each connection in the adjacency graph according to a metric of similarity between incident faces of the connection;
removing from the adjacency graph connections with a metric of similarity value that satisfies a prescribed policy of elimination; 
determining a number of strongly connected components in the mesh model from remaining connections in the adjacency graph;
constructing an empty adjacency graph;
iterating through all faces in the mesh model;
iterating through all edges of each face; and
if an edge of a face is shared by another face, adding the edge to the adjacency graph as a connection;
constructing a temporary incident map;

for each undirected edge of a face, determining if other faces share the undirected
if another face shares the undirected edge, mapping the undirected edge to the other face in the temporary incident map; and
discarding the temporary incident map after all edges of all faces in the mesh model have been iterated.
…

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1, 4-12, 15-23 and 26-33 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Hoppe (US-6,137,492-A), teaches a computer-implement method of identifying surfaces within a discretized mesh model (Abstract), the method comprising: identifying, by a number of processors, a number of faces in the mesh model (Fig. 1 and col 5, lines 47- 51; col 6, line 64 to col 7, line 1; Claim 1; Fig. 5 and col 9, lines 36-40); constructing, by the number of processors, an adjacency graph of connections between the faces (Claim 1; Fig. 5 and col 9, lines 36-50); assigning, by the number of processors, a value to each connection in the adjacency graph (col 6, line 64 to col 7, line 1; col 17, lines 62- 65); removing from the adjacency graph, by the number of processors, connections (Fig. 5; col 10, lines 43- 52; col 11, lines 17- 32); and determining, by the number of processors, a number of strongly connected components in the mesh model from remaining connections in the adjacency graph (col 3, line 62; col 11, lines 17-32; Fig. 20 and col 24, lines 26- 32).
Tamstorf et al. (US-2010/0238166-A1), teaches a metric of similarity between incident faces of the connection (¶0009; Fig. 3; ¶0030; ¶0032); a metric of similarity value that satisfies a prescribed policy of elimination (¶0032; ¶0053); wherein surfaces are identified in the mesh 
Kaufmann et al. (US-2005/0018901-A1), teaches the connection is removed if the angle is greater than a specified threshold (¶0092).
Inoue et al. (US-2005/0021318-A1), teaches the connection is removed if the angle if the scalar product is below a specified threshold (¶0066; ¶0101).
Strobel et al. (US-2018/0287876-A1), teaches the linear algorithm is Kosaraju's algorithm (¶0065).
Found references:  
Hoppe (US-6,108,006-A), teaches refining an arbitrary progressive mesh representation for a graphical geometric model according to changing view parameters (Abstract). Hoppe further teaches a simplicial complex specifying the connectivity of the mesh simplicies (col 1, lines 38-48).
Brewer et al. (US-2018/0232950-A1), teaches identifying surfaces within a discretized mesh model. The surface is discretized with sufficient resolution for simulation (¶0065; ¶0074).
Chuang et al. (US-2018/0012407-A1), teaches determine synthetic meshes based on source meshes of a source mesh sequence and target meshes of a target mesh sequence (Abstract). Chuang further teaches source and target frames can be determined using measures of shape similarity (¶0068-0069).
Hemmer et al. (US-2020/0265611-A1), teaches compressing level of detail (LOD) data involve sharing a texture image LOD among different mesh LODs for single-rate encoding. That is, a first texture image LOD corresponding to a first mesh LOD may be derived by refining a second texture image LOD corresponding to a second mesh LOD (Abstract). Hemmer further teaches edge collapse operations (¶0046-0048).

mapping each undirected edge of each face to the temporary incident map;” “for each undirected edge of a face, determining if other faces share the undirected edge;” “if another face shares the undirected edge, mapping the undirected edge to the other face in the temporary incident map; and” “discarding the temporary map after all edges of all faces in the mesh model have been iterated." as recited by amended independent claim 1 (emphasis added) as described in the specification at figures 3-4 and at least at paragraphs 46-69.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 12 and 23 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619